Oo Oo YN DN A Fe WY NH

Mo wo NH NH HN NN ND KY NHN Rw RRR RR Re
on DH WN BR WH NF OO FN DO NH SF WD NY KF OC

 

 

Case 2:20-cr-00215-RSM Document18 Filed 12/09/20 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR20-215 RSM
Plaintiff, ORDER CONTINUING

CONDITIONS OF RELEASE

SAMANTHA FRANCES BROOKS,
Defendant.

 

 

An Indictment having been returned against the above-named defendant, now
therefore

IT IS ORDERED that conditions of release be continued as previously set.

DATED this 9th day of December, 2020.

167

UNITED STATES MAGISTRATE JUDGE

 

ORDER CONTINUING — I UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
CONDITIONS OF RELEASE Seattle, Washington 98101

(206) 553-7970

 
